Title: To Alexander Hamilton from George Washington, 7 May 1793
From: Washington, George
To: Hamilton, Alexander


Philadelphia May 7th. 1793.
Dear Sir,
As I perceive there has been some mis-conception respecting the building of Vessels in our Ports wch may be converted into armed ones; and as I understand from the Attorney General there is to be a meeting to day, or tomorrow of the Gentlemen on another occasion, I wish to have that part of your circular letter which respects this matter reconsidered by them before it goes out.
I am not disposed to adopt any measures which may check Shipbuilding in this Country. Nor am I satisfied that we should too promptly adopt measures—in the first instance—that is not indispensably necessary. To take fair and supportable ground I conceive to be our best policy, and is all that can be required of us by the Powers at War; leaving the rest to be managed according to circumstances and the advantages which may be derived from them.
I am always   Yours &ca.
Go: Washington
Quere,
Is it not expedient that the District Attornies should be written to, requiring their attention to the observance of the Injunctions of the Proclamation?
Colo. Hamilton
